DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A preliminary examination of this application reveals that it includes terminology which is so different from that which is generally accepted in the art to which this invention pertains that a proper search of the prior art cannot be made. For example: the term ‘wire drawing’, is broadly known in the mechanical arts as a process for making wire from metal rods by running it through a series of dies, which reduces its diameter and increases its length1. The disclosure repeatedly uses the term ‘wire drawing’ in a fashion that does not appear compatible with this definition (e.g. claim 1 has the wire drawing performed on a vehicle body which appears to remain in a non-wire form after processing). Searching the term in contexts similar to that of applicant’s invention only produces works that either are machine-translated from Chinese or appear to be. Given the apparent centrality of the term to applicant’s invention, a proper search cannot be conducted without clarification of the term.
Applicant is required to provide a clarification of these matters or correlation with art-accepted terminology so that a proper comparison with the prior art can be made. Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
Similarly, a substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Of particular note are the aforementioned term “wire drawing,” the term “thousand impeller,” and the term “abrasive detection access device.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu et al. (CN 104875093) - cited by applicant in the IDS filed 11/29/2018 - teaches a wire drawing device and guide rail, but does not teach the presence of a laser measurement system or the various elements of automation that appear to be claimed. 

Wanner et al. (US 5769954) - teaches a process for cleaning a vehicle involving a laser measurement system scanning a vehicle body (see col. 4 lines 10-23), determining positions of the 
Other art, such as Detrick (US 10266155), DE (202008000993), Elie et al. (US 10173647), Takida (US 20080229531), and Arriens (DE 102014112123) teach similar aspects of measurement or control systems, as well as using measured position data to determine position for the treatment units, which would be analogous to a grinding device on the end of a robotic arm.
Additionally, examiner would like to note that passivation is a known treatment for improving the corrosion-resistance of certain materials—most notably stainless steel—as documented in the ASTM standards available here: https://www.astm.org/a0380-06.html.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See: Britannica, The Editors of Encyclopaedia. "wire drawing". Encyclopedia Britannica, 15 Nov. 2015, https://www.britannica.com/technology/wire-drawing. Accessed 2 March 2022.